Citation Nr: 1031540	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from August 1969 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

The Veteran presently seeks to reopen a claim of service 
connection for a low back disorder, last denied in May 1980.  The 
Veteran did not appeal the decision, and in order for VA to 
review the merits of the claim, the Veteran must submit new and 
material evidence.  The Board is required to address this issue 
despite the RO's findings.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  As such, the issue has been captioned as set 
forth above.

The issue of service connection for a low back disorder, on the 
merits, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by the 
RO in May 1980; the Veteran did not perfect a substantive appeal.

2.  Evidence submitted since the May 1980 RO decision which 
denied service connection for a low back disorder relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 1980 RO decision which denied service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  Additional evidence received since the May 1980 rating 
decision that denied service connection a low back disorder is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  Specific to requests 
to reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying claim 
for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the Board is taking favorable action as to the claim 
to reopen for service connection for a low back disorder, any 
deficient notice for that claim is not prejudicial to the 
Veteran.

Reopening service connection claims

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that to prevail on the issue of service connection on 
the merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises, and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
normal progress of the disease.  38 C.F.R. § 3.306 (2009).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

Service connection for some disorders, including arthritis, will 
be rebuttably presumed if manifested to a compensable degree 
within a year following active service. 38 U.S.C.A. §§1101, 1112, 
1113 (2009); 38 C.F.R. § 3.307, 3.309 (2009).

Prior unappealed decisions of the RO become final.  However, if 
new and material evidence is presented or secured with respect to 
the claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Low back disorder

The Veteran is seeking service connection for a low back 
disorder.  Because he did not perfect a substantive appeal to the 
May 1980 RO decision which denied service connection for a low 
back disorder, that determination became final based on the 
evidence then of record.

At the time of the May 1980 decision, the evidence of record 
included the Veteran's service treatment records and a VA 
examination report dated in May 1980.

A sick call treatment record dated in July 1963, six years prior 
to his period of active service, shows that the Veteran strained 
his back while playing basketball.  The impression was 
lumbosacral strain.  He was placed on light duty and rest for two 
days.

The Veteran's July 1969 report of medical examination on 
reporting for active duty reflects that he was said to be 
qualified for active duty.  There was no indication of a pre-
existing low back disorder.  In the associated report of medical 
history, also dated in July 1969, the Veteran indicated that he 
had never had recurrent back pain.

A sick call treatment record dated in January 1973 shows that the 
Veteran reported a six hour history of low back pain.  He 
indicated that he had several recurrent episodes of low back pain 
over the preceding 10 years.  The diagnosis was strain, possible 
disc.  Diagnostic studies revealed a lumbarized sixth lumbar 
vertebra.

A sick call treatment record dated one week later in January 1973 
shows that the Veteran described straining a low back muscle when 
bending over one week earlier.  The lumbar spine films were noted 
to reveal partially lumbarized sixth vertebrae.

The Veteran's separation report of medical examination dated in 
July 1974 shows that upon clinical evaluation, his spine was 
normal.  However, in the associated report of medical history, 
also dated in July 1974, the Veteran indicated that he had 
experienced recurrent back pain.  The examiner elaborated that in 
1962, he had strained his back on third class midshipman cruise, 
and that he had recurring pain at least four separate occasions 
since.  It was also noted that the Veteran was having recurrent 
back problems with the last episode in February 1973, and that he 
was currently doing exercises with some relief.

The May 1980 VA examination report shows that the Veteran was 
said to have sustained a low back strain while heavy lifting in 
1962.  Since then, he was said to have recurrent lower back 
aches, not always initiated by any particular activity.  The 
diagnosis was lumbosacral strain with recurrent low back 
symptoms.

In its May 1980 rating decision, the RO denied service connection 
for the low back disorder, holding that the Veteran initially 
suffered a back strain prior to entry into service, and it was 
not aggravated by only one episode of treatment in service.  The 
Veteran did not perfect a timely appeal of this decision, thus, 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2005, the Veteran requested that his claim for service 
connection be reopened.  In support of his claim, he submitted a 
private medical record from P. G. S. L., M.D., dated in March 
2007, in which it was indicated that the Veteran underwent a 
lumbar disc herniation requiring a lumbar laminectomy and 
microdiscectomy in 1991.
A March 2007 VA examination report shows that the Veteran was 
said to have sustained a back injury in 1962 while in the Navy 
Reserve Officers Training Corps (NROTC), and then a low back 
sprain in 2003, neither considered to be on active duty.  The in-
service 1972 low back strain and lumbarized sixth vertebra were 
also noted.  The diagnosis was congenital lumbarization with 
degenerative disk and joint disease of the lumbar spine at L4-S1.  
The examiner opined that the pre-existing lumbar condition was 
not caused by or related to two brief isolated episodes of 
musculoskeletal complaints without significant mechanism of 
injury during service.

A private medical record from Dr. S. L., dated in October 2008, 
shows that it was indicated that the Veteran was currently 
experiencing a lumbosacral strain that was more likely as not 
(over 50 percent) a result of the accident he had while in 
service.  Dr. S. L. explained that his opinion was based on a 
review of the service treatment records from VA, a review of the 
history and complaints of the Veteran, and a history of the prior 
laminectomy in 1991.

In light of the foregoing, the Board finds that new and material 
evidence has been received to reopen the claim of entitlement to 
service connection for a low back disorder.  The above evidence 
bears directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the Veteran's claim of service connection.  The 
additional medical evidence of record since the May 1980 RO 
decision suggests that the Veteran has a low back disorder that 
may be related to his period of active service.  As such, there 
is a possibility that the Veteran's current symptomatology is 
manifested as a result of service or was the result of 
aggravation during his period of active service.  Therefore, the 
claim is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disorder is reopened, and to 
this extent only the appeal is granted.


REMAND

In reopening the Veteran's claim for service connection for a low 
back disorder, the Board notes that service connection is 
warranted where there is evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  

Additionally, when no preexisting condition is noted at the time 
a Veteran enters service, the presumption of soundness arises, 
and the Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  The preexisting 
injury or disease will be considered to have been aggravated by 
active service, where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the normal progress of the 
disease.  

The Veteran's July 1969 entrance examination report does not show 
that the Veteran had a low back disorder that existed prior to 
his entrance into active service.  His service treatment records 
show that he was treated on two occasions during service for 
reported low back pain.  At separation from service, the pre-
service 1962 injury was noted, as were recurring episodes on at 
least four separate occasions since.  It was also noted that he 
was currently doing exercises with some relief at separation.

The May 1980 VA examination report shows a diagnosis of 
lumbosacral strain with recurrent low back symptoms.  The March 
2007 report from Dr. S. L. shows a history of a lumbar disc 
herniation requiring a lumbar laminectomy and microdiscectomy in 
1991.

The March 2007 VA examination report shows a diagnosis of 
congenital lumbarization with degenerative disk and joint disease 
of the lumbar spine at L4-S1, and an opinion that the pre-
existing lumbar condition was not caused by or related to two 
brief isolated episodes of musculoskeletal complaints without 
significant mechanism of injury during service.

The October 2008 private medical record from Dr. S. L. reflects 
an opinion that the Veteran was currently experiencing a 
lumbosacral strain that was more likely as not a result of an 
accident he had in service.  

It is also noted that the Veteran appears to be a physician and 
has continuously asserted that he has a current low back disorder 
that is etiologically related to his period of active service.

In light of the foregoing, and given the conflicting opinions as 
to the etiology of the Veteran's current low back disorder, the 
Board finds that an additional opinion must be obtained, 
addressing whether any currently diagnosed low back disorder was 
either incurred in or was aggravated by his period of active 
service.  Assistance by VA includes obtaining a medical opinion 
when such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed low back disorder.  The Veteran's 
claims file, to include a copy of this 
Remand, should be made available to the 
examiner for review.  All necessary studies 
and tests must be conducted.  The examiner is 
then requested to:

(a) Assess any currently diagnosed low back 
disorder;

(b) Opine whether the Veteran had a pre-
existing low back disorder that was 
manifested at the time of his entrance into 
active service in August 1969.

(c) Opine whether any pre-existing low back 
disorder increased in severity during his 
period of active service (beyond the natural 
progression of the disease if applicable);

(d) Opine whether it is at least as likely as 
not (50 percent likelihood or greater) that 
any current low back disorder was otherwise 
caused or aggravated by the Veteran's period 
of active service.

In rendering these opinions, the examiner is 
asked to discuss the Veteran's competent 
report of symptomatology during service, and 
of a continuity of symptomatology since 
service.  

It is requested that the examiner consider 
and reconcile the conflicting medical 
opinions of record and any contradictory 
evidence regarding the above questions.  The 
examiner must provide a comprehensive report 
including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, and an 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


